                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


                                               :
 DEVON DEAN,                                   :
     Plaintiff,                                :          CASE NO. 3:18-cv-1861 (KAD)
                                               :
         v.                                    :
                                               :
 IOZZIA, et al.                                :
       Defendants.                             :
                                               :

              ORDER DENYING MOTION TO ALTER JUDGMENT [ECF 54]

       Plaintiff Devon Dean (“Dean”), currently incarcerated at MacDougall-Walker

Correctional Institution in Suffield, Connecticut, filed this action asserting an excessive use of

force claim against several correctional staff. On January 23, 2020, the Court granted the

defendants’ motion for summary judgment on the ground that Dean failed to exhaust his

administrative remedies. On February 5, 2020, Dean filed a motion to alter judgment pursuant to

Federal Rule of Civil Procedure 59(e). For the following reasons, the motion is DENIED.

Standard of Review

       Federal Rule of Civil Procedure 59(e) “permits a court to ‘alter or amend judgment to

correct a clear error of law or prevent manifest injustice.’” ING Glob. V. United Parcel Serv.

Oasis Supply Corp., 757 F.3d 92, 96 (2d Cir. 2014) (quoting Schwartz v. Liberty Mut. Ins. Co.,

539 F.3d 135, 153 (2d Cir. 2008)). “Rule 59(e) covers a broad range of motions, including

motions for reconsideration....” Association. for Retarded Citizens of Conn. v. Thome, 68 F.3d

547, 553 (2d Cir. 1995). However, Rule 59 may not be used to relitigate issues, present the case

under new theories, secure a rehearing on the merits, or otherwise take a “‘second bite at the
apple.’” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)); see Exxon Shipping Co.

v. Baker, 554 U.S. 471, 486 n.5 (2008) (“Rule 59(e) permits a court to alter or amend a

judgment, but it may not be used to relitigate old matters, or to raise arguments or present

evidence that could have been raised prior to the entry of judgment.”) (quotation marks and

citation omitted). “The ‘narrow aim’ of Rule 59(e) is ‘to make clear that a district court

possesses the power’ to rectify its own mistakes in the period immediately following the entry of

judgment.” Greene v. Town of Blooming Grove, 935 F.2d 507, 512 (2d Cir. 1991) (citation

omitted). A motion to alter or amend judgment is an “extraordinary remed[y] to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” Fireman’s

Fund Ins. Co. v. Great Am. Ins. Co., 10 F. Supp. 3d 460, 475 (S.D.N.Y. 2014) (citations and

quotations omitted).

       The standard for granting a Rule 59 motion “is strict, and reconsideration will generally

be denied unless the party can point to controlling decisions or data that the court overlooked—

matters, in other words, that might reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (articulating the standard

in the context of a Rule 59(e) motion). Thus, a Rule 59(e) motion is not the proper vehicle for a

litigant dissatisfied with the court’s ruling to reargue the same points that were previously raised

and rejected. See Zerman v. Jacobs, 751 F.2d 82, 85 (2d Cir. 1985).

Discussion

       The Court granted the defendants’ motion for summary judgment on the ground that

Dean failed to exhaust his administrative remedies before commencing this action. Doc. No. 52.

                                                 2
Dean acknowledges as much but nonetheless contends that he was unable to properly oppose the

motion for summary judgment because he was denied access to the video surveillance footage of

the housing unit that would have shown the use of force. He asks the Court to obtain and review

the surveillance footage and reconsider the decision on that basis. Doc. No. 54 at 9.

       It is correct that in his opposition to the motion for summary judgment Dean asserted that

he had not been provided access to the requested surveillance footage. See, e.g., Pl.’s Mem.,

Doc. No. 50 at 32 ¶ 47. And if the Court had reached the merits of the excessive force claim, the

failure to give Dean access to the surveillance footage of the incident may well have impacted

the Court’s decision and could be a reason for the Court to revisit that decision. However, the

Court did not reach the merits of Dean’s claims. Thus, the fact that he did not have access to the

surveillance footage did not affect the Court’s decision and is not a basis upon which to revisit

that decision.

       In his motion, Dean also repeats his argument that he was not required to file a level 2

grievance appeal when he did not receive a response to his level 1 grievance. The Court

considered and rejected this argument. A motion to alter judgment is not the proper vehicle to

relitigate arguments previously rejected. As Dean has not identified any controlling decisions or

relevant data the Court overlooked, the motion is DENIED.

       SO ORDERED at Bridgeport, Connecticut, this 4th day of March 2020.

                                                             /s/
                                              Kari A. Dooley
                                              United States District Judge




                                                 3
